In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00103-CV



 NANCY HART AND ALL OTHER OCCUPANTS, Appellant

                           V.

        WELLS FARGO BANK, N.A., Appellee



        On Appeal from the County Court at Law
               Rockwall County, Texas
              Trial Court No. C114-089




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
         Nancy Hart, appellant, has filed a motion seeking to dismiss this appeal.1 Pursuant to Rule

42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R. APP. P.

42.1(a)(1).

         Accordingly, we dismiss this appeal.




                                                          Ralph K. Burgess
                                                          Justice

Date Submitted:            April 7, 2015
Date Decided:              April 8, 2015




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2